IN THE
                         TENTH COURT OF APPEALS

                               No. 10-16-00254-CV

           IN THE INTEREST OF H.L.H. AND A.H., CHILDREN



                         From the 413th District Court
                            Johnson County, Texas
                        Trial Court No. DC-D201500336


                                     ORDER

       In a June 9, 2016 memorandum opinion, we dismissed Appellant M.K.H.’s appeal

because the judgment being appealed was interlocutory and not a final judgment because

a plea in intervention remained pending. See In re H.L.H., No. 10-16-00111-CV (Tex.

App.—Waco June 9, 2016, no pet.) (mem. op.). Thereafter, the judgment became final and

appealable, and Appellant filed a “First Amended Notice of Appeal.” Thereafter, a

supplemental clerk’s record containing that notice and other documents was filed in No.

10-16-00111-CV after it had been dismissed.

       Because No. 10-16-00111-CV had been dismissed, the Clerk of the Court docketed

the First Amended Notice of Appeal as a new appellate proceeding (No. 10-16-00254-

CV).
        Because the appellate record has been filed in No. 10-16-00111-CV, the Court

directs the Clerk of the Court to copy (electronically) the appellate record (all clerk’s and

reporter’s records) that has been filed in No. 10-16-00111-CV and file it in No. 10-16-

00254-CV within seven days of the date of this order.

        Any further supplemental records shall be filed in No. 10-16-00254-CV.



                                                  PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed August 24, 2016
Do not publish




In the Interest of H.L.H. and A.H.                                                     Page 2